             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLE LEIB, KEVIN              :
BROKENSHIRE, and DIANE           :
WEIGLEY, individually and on     :
behalf of all others similarly   :
situated,                        :
                                 :
                 Plaintiffs      :
                                 :
     v.                          :       NO. 4:21-cv-00196-MWB
                                 :
GEISINGER HEALTH and             :       CLASS ACTION
EVANGELICAL COMMUNITY            :
HOSPITAL,                        :       JURY TRIAL DEMANDED
                                 :
                 Defendants      :


                        ENTRY OF APPEARANCE

     Please enter the appearance of Devin J. Chwastyk for Defendant

Evangelical Community Hospital in the above matter.

                                     McNEES WALLACE & NURICK LLC

                                     By /s/ Devin J. Chwastyk
                                         Carol Steinour Young
                                         PA I.D. No. 55969
                                         Devin J. Chwastyk
                                         PA I.D. No. 91852
                                         100 Pine Street
                              P. O. Box 1166
                              Harrisburg, PA 17108-1166
                              (717) 232-8000
                              csteinour@mcneeslaw.com
                              dchwastyk@mcneeslaw.com

                           Attorneys for Defendant Evangelical
                           Community Hospital

Dated: February 17, 2021
                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the foregoing

document to all parties of record through the Court’s electronic filing

system.



Dated: February 17, 2021                  /s/ Devin J. Chwastyk
                                              Devin J. Chwastyk
